Citation Nr: 1302237	
Decision Date: 01/22/13    Archive Date: 01/31/13

DOCKET NO.  07-32 732	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for a dental disability, including for purposes of VA outpatient treatment.

3.  Entitlement to an increased rating for dermatitis, currently rated 10 percent disabling.

4.  Entitlement to an increased rating for hemorrhoids, currently rated 10 percent disabling (except for a period when a temporary total rating was in effect).


REPRESENTATION

Appellant represented by:	Frederick J. McGavran, Attorney at Law



ATTORNEY FOR THE BOARD

B. Elwood, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1968 to March 1970.  He received the Combat Infantryman Badge and Purple Heart Medal.

These matters come before the Board of Veterans' Appeals (Board) from May and October 2006 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  In the May 2006 decision, the RO denied entitlement to service connection for bilateral hearing loss and a dental disability.  In the October 2006 decision, the RO denied entitlement to an increased rating in excess of 10 percent for dermatitis and entitlement to an increased (compensable) rating for hemorrhoids.

In his August 2007 substantive appeal (VA Form 9), the Veteran requested a Board hearing before a Veterans Law Judge in Washington, DC.  In September 2012, he withdrew his hearing request.

In June 2009, the RO granted a temporary total (100 percent) rating for the service-connected hemorrhoids based on surgical or other treatment necessitating convalescence, effective from March 17, 2009 through April 30, 2009.  A noncompensable rating was continued from May 1, 2009.  In that decision, the RO also granted special monthly compensation on account of being housebound, effective from March 17, 2009 through April 30, 2009.

In June 2010, the RO granted an increased 10 percent rating for hemorrhoids, effective May 16, 2006 (except for the period when a temporary total rating was in effect).

In January 2012, the RO granted a total rating for compensation purposes based on individual unemployability (TDIU), effective May 16, 2006.  In written statements received by the Board in September 2012 and January 2013, the Veteran expressed disagreement with the effective date for the grant of a TDIU.  A notice of disagreement must be entered with the entity that made the decision being disputed.  See 38 U.S.C.A. § 7105(b)(1) (West 2002).  Because the Veteran's statements were submitted to the Board and not the RO, they do not constitute a notice of disagreement (the Board does not reach the question of whether the question of whether the misfiled documents could result in equitable tolling of the time limit for filing a notice of disagreement).


FINDING OF FACT

In September 2012 and January 2013, prior to the promulgation of a decision in the appeal, the Board received notification that a withdrawal of the appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2012).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the Veteran or by his or her authorized representative in writing or on the record at a hearing on appeal.  Id.

In the present case, the Veteran submitted a written statement to the Board in September 2012 in which he stated that his "only appeal [was] the start date of [his] disability in 2004."  In December 2012, the Board sent the Veteran a letter and asked him to clarify whether he intended to withdraw the issues currently on appeal and to which issue he was referring in his September 2012 statement.  The Veteran subsequently submitted a written statement to the Board in January 2013 in which he stated that he only wished to appeal the "start date" of his 100 percent rating (i.e. a TDIU) and that he believed the effective date should be in 2004, rather than 2006.  As explained above, the January 2013 statement does not constitute a proper notice of disagreement with the effective date assigned for the grant of a TDIU.  As the Veteran has withdrawn the appeal as to all other issues on appeal, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal is dismissed.



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


